Title: To George Washington from Carter Braxton, 12 September 1777
From: Braxton, Carter
To: Washington, George

 

Dear General.
West point [Va.] Sept. 12 1777.

I have often had a desire of writing to you and returning you my Acknowledgements for your polite treatment to me last Summer at New York, but I feared any Letter from me would but add to the immense Number I found daily crowding upon you & occasion a farther Interruption to the weight of Business you were involved in. A point of duty has at length compelled me to break thro the restraint & to inclose you the piece you will find herein which was sent me from one of the Dutch Islands with an Intent of having it circulated thro the Hessian & German Troops and I know of no Opportunity but thro your Excellency. I am told it is written by one of the Prince of Hesse Subjects address’d to his fellow Subjects and remonstrating with them upon the Impropriety of their serving the King of great Britain as Soldiers agt America & thereby selling themselves for the basest Purposes—I know not the Effect it will have but I conceived it my duty to send it to you and if it shall add in the smallest degree to weaken the Hands of our Enemies I shall be happy in having so far contributed my mite.
Your Lady did me the honor to dine with us two Days ago in perfect health—Your Situation & that of the Enemy, indicate some important Event soon, that it may be prosperous to you and crowned with every Success you wish is the sincere Prayer of Sir your affece hume Sert

Carter Braxton

